Affirming.
From a judgment giving a documentary interpretation, which was adverse to the interest of the heirs at law of Leon Ray and which was favorable to those to whom he is alleged to have willed his property by such document, the appellant heirs at law have taken this appeal.
Since this appeal presents, as the court believes, only a question of law, it does not appear to be necessary to recite the factual situation at great length. It is sufficient, we think, to say that Leon Ray, who was an elderly colored man of Bardstown and of humble station in life, wrote a letter on October 24, 1944, to his illegitimate sort, James B. Ray, who was overseas as an officer in the United States Army at that time. One week after writing the letter, Leon Ray died, leaving property consisting principally of his home and adjoining lots. He was survived by his widow, who also had an illegitimate son of her own named Bill, and he was further survived by a daughter of his half brother. This half niece and her husband are the appellant heirs at law herein. The letter was written by Leon Ray in his own handwriting and contained more than 700 words, but the paragraph in main controversy and which was interpreted by the judgment of the trial court is as follows: *Page 473 
"If anything should happen to me or Mother Mollie you will have a home to come too and about those lots, tearing down coal house, would make room for two lots, one for you and one for Bill."
Appellants' main contention, to which they devote practically all the argument of their brief, is that Leon Ray's letter mentioned above is not his will and that it devised nothing.
This action did not begin as a will probate case and it is not now an appeal from a judgment admitting a will to record as provided by KRS 394.290.
This was an action seeking to have the court construe a document, which appellees alleged was the will of Leon Ray, who died, the appellees say, testate by reason of the will consisting of the above mentioned letter.
While this was purely a document interpretation case, the appellants assert in their brief that the document was actually probated as the will of Leon Ray. We are willing to accept, and we do accept, at face value appellants' assertion that this document has been probated in other proceedings which may or may not later come before this court on another appeal for a final decision adjudicating the question of whether the document in question is the will of Leon Ray. We do not now decide that the document is or is not the will of Leon Ray. It is impossible to decide that question in an action seeking an interpretation of a document rather than taking an appeal from a judgment saying that the document is a will.
This document has been probated as a will, as appellants state, and having been probated, the probate judgment is not subject to attack in a collateral manner in the instant case. The probate judgment, in its present unappealed state, is conclusive as to the testamentary character of the document, at least until a final decision on that particular question by an appeal to this court. Harl v. Vairin's Ex'r., 175 Ky. 468,194 S.W. 546.
It is to be noted that we have held that a suit for an interpretation has no effect on questions that may arise in subsequent will contest litigation. Chapman's Devisees v. Chapman's Adm'r., 87 Ky. 140, 7 S.W. 901.
The only question that is or that can be before this *Page 474 
court at this time consists of the correctness of the interpretation given to the document in controversy by the trial court's judgment. The substance of that interpretation was that Leon Ray's widow, "Mother Mollie," would take a life estate in his property and that James B. Ray would take the remainder interest in the house and its lot and also in one of the vacant lots, while William S. Allen, who was "Mother Mollie's" son Bill, would take the remainder interest in the other vacant lot. The trial court's interpretation seems to be reasonable and correct and therefore we do not now offer any changes to be made in such interpretation. Since no question other than that of correct interpretation can arise on this appeal, this court only adjudges at present that the trial court's judgment of documentary interpretation was correct and free from error.
Wherefore, the judgment is affirmed.